Title: From George Washington to William Heath, 8 September 1780
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir,
                            Head Quarters Bergen County 8 Sepr 1780
                        
                        I have recd your favors of the 31st ulto and 3d instant. I should have been very glad had the situation of
                            the Works, which Count de Rochambeau is constructing for the defence of the Island, admitted of the immediate dismission
                            of the three months Massachusetts Militia, but as it does not, and the Count seems very desirous of compleating them, we
                            cannot but consent to their staying out their term of service, should it be necessary.
                        I make no doubt but the State will do every thing possible to accommodate the French Troops should
                            circumstances require them to take up their winter quarters in Rhode Island.
                        We have received accounts of a very disagreeable nature from the Southward. General Gates does not enter into
                            particulars, but only mentions that the Army under his command had been totally defeated on the 16th Augt near Camden in
                            South Carolina. It is much to be feared that the whole of the Maryland line have either fallen or been taken, as the
                            Militia broke upon the first onset, and left them exposed to a very superior force. I am Dear Sir Your most obt Servt
                        
                            Go: Washington
                        
                    